Fashion Net, Inc. 11088 Arcadia Sunrise Drive Henderson, Nevada November 5, 2009 To: Gopal R. Dharia United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549 Re: Fashion Net, Inc. (the “Registrant”) Item 4.01 Form 8-K Filed August 5, 2009 File No.: 333-153826 Dear Mr. Dharia: The Registrant has revised Item 4.01 on Form 8-K, originally filed on August 5, 2009, pursuant to your letter dated August 31, 2009. Please also note the Registrant reaffirms that it plans to have De Joya Griffith & Company, LLC, its new certified independent accounting firm, re-audit the year ended December 31, 2008, when the year ending December 31, 2009 is being audited, or as may be necessary or required. If you have any questions, please do not hesitate to contact the undersigned at (702) 524-1091. Sincerely, /s/ Evelyn Meadows Evelyn Meadows President and Director Fashion Net, Inc.
